Citation Nr: 9908308	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1973 to December 
1975.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which increased the rating for the 
veteran's service-connected hemorrhoids from noncompensable 
to 10 percent, effective from October 4, 1996 (date of 
reopened claim).  The veteran appeals for a higher rating.

A September 1997 rating decision denied the veteran's 
application to reopen claims for service connection for 
hypertension and a lung disability.  These issues are not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal from the RO's decision.


FINDING OF FACT

The veteran's service-connected internal and external 
hemorrhoids are manifested by persistent bleeding and anal 
fissures.


CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.114, Diagnostic 
Code 7336 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his service-connected hemorrhoids 
are more disabling than currently evaluated.  A person who 
submits a claim for benefits under a law administered by the 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  See 38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals (Court) has held that 
a mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service medical records show that hemorrhoids were noted on 
the veteran's October 1975 separation examination.  Based on 
service medical records and an October 1980 VA examination, 
the RO in July 1980 granted the veteran service connection 
for hemorrhoids and assigned a noncompensable evaluation.  
The veteran was assigned a 10 percent rating for his 
hemorrhoid condition in a January 1997 rating decision.

At a November 1996 VA examination, the veteran indicated that 
he had rectal bleeding three times per week.  The diagnosis 
was internal and external hemorrhoids.

A statement from the veteran's private physician, J. 
Canellos, M.D., stated that he had examined the veteran in 
April 1997 and had found that he had anal fissures.

At a June 1997 VA examination, the veteran stated that he had 
rectal bleeding off and on.  He complained of pain and recent 
fissures.  Examination of the rectum showed some external 
tags.  There were several areas of scar tissue around the 
rectum.  There was a small hemorrhoid noted, as well as some 
tenderness.  The diagnosis was one small hemorrhoid, several 
hemorrhoidal tags, and scar tissue around the rectum.  It was 
also noted that there were no fissures observed on 
examination.

An October 1997 letter from the veteran's private physician, 
Weir Pierson, M.D., reflects that he examined the veteran in 
October 1997.  The findings included external skin tags, a 
large internal hemorrhoid, and the presence of fissures.

At a December 1997 VA examination, the veteran indicated that 
he had rectal bleeding 1-2 times per week.  Examination 
revealed no evidence of fecal leakage.  He had no evidence of 
anemia or fissures.  There were hemorrhoids located all 
around the anal opening; there was no evidence of any 
thrombosed hemorrhoids.  The diagnosis was rectal hemorrhoids 
with positive guaiac on this examination.  A complete blood 
count was within normal limits.

The veteran is currently assigned a 10 percent evaluation for 
his hemorrhoid condition under the provisions of Diagnostic 
Code 7336.  Under Diagnostic Code 7336, a 10 percent rating 
requires large or thrombotic irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating requires hemorrhoids with persistent 
bleeding and with secondary anemia, or hemorrhoids with 
fissures.  38 C.F.R. Part 4, Diagnostic Code 7336.

It is clear from both private and VA medical evidence on file 
that the veteran has symptomatic internal and external 
hemorrhoids.  The relevant clinical evidence of record also 
indicates that the veteran has a history of rectal bleeding, 
which he has attributed to his service-connected hemorrhoids.  
While it is not entirely clear from the medical evidence that 
the bleeding is persistent, it is apparent that this is the 
case, as the veteran has consistently given such a history 
and the December 1997 VA examination showed hemorrhoids with 
a positive guaiac on rectal examination.  The Board finds 
that the veteran's hemorrhoids are manifested by persistent 
bleeding.  However, in order to support a 20 percent rating 
under Code 7336, there must be either secondary anemia or 
anal fissures.  

There is no medical or laboratory evidence of anemia.  The 
Board specifically notes that the most recent VA compensation 
examination included a normal complete blood count.  However, 
while the relevant evidence is somewhat conflicting, there is 
medical evidence of anal fissures.  Specifically, while the 
December 1997 VA examiner found that they were not present, 
the veteran's two private physicians have found anal fissures 
to be present.  

It is the Board's judgment that the medical evidence is at 
least in equipoise as to whether the veteran's hemorrhoids 
are manifested by persistent bleeding and anal fissures.  
Under these circumstances, a 20 percent rating is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.114, Diagnostic Code 
7336; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The 20 percent evaluation is the maximum rating allowed under 
the applicable rating criteria (38 C.F.R. § 4.114, Diagnostic 
Code 7336).  The Board also notes that the evidence does not 
demonstrate the veteran has secondary impairment of the anus 
or rectum with fecal leakage requiring the wearing of a pad.  
See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7332.  
Accordingly, a rating in excess of 20 percent for hemorrhoids 
is not warranted.







ORDER

Entitlement to a 20 percent rating for hemorrhoids is 
granted.





		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 

- 6 -


- 1 -


